Citation Nr: 0833108	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-11 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a burial allowance.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army National Guard 
of Florida and as a Reserve of the Army from January 1974 to 
July 1975.  He also had prior service in the Army National 
Guard of the U.S. (ARNGUS) from January 1956 to November 1962 
and in the U.S. Army Reserve (USAR) from January 1963 to 
December 1963.  See NGB Form 22.  He died in March 2005.  The 
appellant is his daughter.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the claim.  


FINDINGS OF FACT

1.  The veteran was not discharged or released from active 
service for a disability incurred or aggravated in the line 
of duty.

2.  The veteran died with no service-connected disabilities.

3.  At the time of his death, the veteran was not in receipt 
of VA compensation or pension benefits and did not have an 
original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to his death.

4.  The veteran was not hospitalized at a VA facility at the 
time of his death.




CONCLUSION OF LAW

The criteria for payment of a burial allowance have not been 
met.  38 U.S.C.A. §§ 2302(a), 2304 (West 2002); 38 C.F.R. § 
3.1600 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007).  As the Board finds, however, that the law, 
rather than the evidence, is dispositive in this case, the 
VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

The veteran died on March [redacted], 2005 while an inpatient at 
Memorial Regional Hospital in Hollywood, Florida.  He was 
cremated at the All County Crematory and appellant has his 
ashes.  See Certificate of Death; February 2006 VA Form 21-
530.  

Pursuant to applicable law and regulation, burial expenses 
incurred in respect to a deceased veteran are payable, within 
limits set by law, where the veteran died of a service-
connected disability.  38 U.S.C.A. § 2307; 38 C.F.R. § 
3.1600(a).  Here, the veteran was not service connected for 
any disability.  

Where a veteran dies of nonservice-connected causes, as in 
this case, entitlement to a burial allowance is based upon 
the following conditions: (1) at the time of death, the 
veteran was in receipt of pension or compensation; or, (2) 
the veteran had an original or reopened claim for either 
benefit pending at the time of death and in the case of a 
reopened claim, there is sufficient prima facie evidence of 
record on the date of the veteran's death to show 
entitlement; or, (3) the deceased was a veteran of any war or 
was discharged or released from active military, naval, or 
air service for a disability incurred or aggravated in the 
line of duty, and the body of the deceased is being held by a 
State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  

The veteran was not in receipt of compensation or pension at 
the time of his death.  In addition, the record does not 
show, and appellant does not contend, that the veteran had 
any claims pending when he died.  Moreover, the veteran was 
not discharged from active duty for a disability incurred in 
the line of duty.  Based on the foregoing, a burial allowance 
under 38 C.F.R. § 3.1600(b) is not warranted.  

Pursuant to 38 C.F.R. § 3.1600(c), if a person dies from 
nonservice-connected causes while properly hospitalized by 
VA, there is a payable allowance.  Here, however, the death 
certificate shows that the veteran died at Memorial Regional 
Hospital, which is not a VA facility.  As such, a burial 
allowance under 38 C.F.R. § 3.1600(c) is not warranted.  

While the Board is sympathetic to appellant's claim and 
recognizes the honorable service the veteran gave to this 
country, it is bound by the laws and regulations as they are 
currently written.  As the requirements of 38 C.F.R. § 3.1600 
have not been met, a burial allowance is not payable to 
appellant and the claim must be denied.  


ORDER

Entitlement to a burial allowance is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


